DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. The Examiner maintains that a prima facie obviousness of the claimed invention was established.
The Applicant asserts, on pages 10-11 of the arguments filed 04/01/2022, “first, there is no teaching or suggestion in the prior art that all people, including non-average people, sweat at least 0.5 L like the average person described by Heikenfeld” and “second, there is no teaching or suggestion in any of the cited prior art references that the actual sweat generation rate does not vary over time.” 
This argument is not persuasive. MPEP 2131.02 states "a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The claim, as currently recited, encompasses any and all instances of applying a sweat stimulant effective to generate sweat at a generation rate of at least 0.1 nL/min/gland for a duration of six hours or more. Therefore, the broadest reasonable interpretation of the claim limitation encompasses instances of a sweat stimulant being applied to an average person who sweats at least the minimum ‘average’ sweat generation rate as described by Heikenfeld for at least six hours. Heikenfeld discloses or suggests a person capable of sweating at least the minimum ‘average’ sweat rate for a day in at least ¶ [0007]. Additionally, the Examiner asserts that the disclosed minimum average sweat rate is a minimum sweat rate and that the sweat rate will naturally fluctuate between the minimum and maximum sweat rates as taught by Heikenfeld. Therefore, the Examiner maintains that the sweat generation and analysis method of Wang in view of Hendricks, when applied on an average person as disclosed by Heikenfeld, is effective to produce at least the minimum sweat generation rate. 

The Applicant further asserts that “a single pilocarpine dose as taught by the combination of Wang and Hendricks is insufficient to establish a sweat generation rate of ‘at least 0.1 nL/min/gland for a duration of six hours or more….’”. 
This argument is not persuasive. The average person as described by Heikenfeld will have a minimal ‘average’ sweat generation rate of 0.14 nL/min/gland regardless of whether a sweat stimulant is applied. Therefore, a single sweat stimulant application along with the application of a charge density that is equal to or less than 2 mC/cm2/day, when applied on the average person of Heikenfeld who sweats at least the minimum of 0.14 nL/min/gland over a day, is effective to generate at least the minimum sweat generation rate for at least six hours. 

The Applicant’s arguments with regards to the dependent claims are not persuasive because the reasons given for the allowance of independent claims 1 and 30 are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 10, 17, 19, 21, 25-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325724 A1 (Wang) (previously cited) in view of US 2011/0263613 A1 (Hendrickson) (previously cited) and evidenced by US 2015/0112164 A1 (Heikenfeld) (previously cited). 
With regards to claim 1, Wang discloses applying a sweat stimulant to skin effective to generate sweat (¶ [0114] discloses passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes to create an electric field to administer sweat-inducing drug or chemical compound into the skin; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine), wherein the applying comprises applying a current density that is equal to or less than 0.3 mA/cm2 (¶ [0114] discloses passing the iontophoretic current; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine); collecting a sweat sample from the skin (¶ [0114] discloses electrochemical sensor electrodes for quantifying a chemical analyte present in the sweat; ¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids); and receiving a measurement of a characteristic of an analyte in the sweat sample (¶ [0114] discloses the electrochemical sensor electrodes quantifying a chemical analyte present in the sweat; ¶ [0161] discloses the determination of an alcohol level in the sweat using iontophoresis and amperometric detection processes). 
In the same field of endeavor of sweat analysis, Heikenfeld discloses that the minimum sweat rate is 0.14 nL/min/gland over the span of a day (¶ [0007]). The Examiner notes that the minimum sweat rate of Heikenfeld is not described to be caused by stimulation, so the disclosed sweat generation rate is understood to the minimum sweat generation rate that naturally occurs throughout the day. Therefore, it is understood that the sweat generation rate of a gland will be at least 0.14 nL/min/gland for a duration of six hours or more regardless of whether a sweat stimulant is applied.
	Wang is silent regarding whether there are one or more iontophoresis cycles that occur in a day. 
	In a related system for iontophoresis, Hendrickson discloses administering compositions via an iontophoretic patch once daily (¶ [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang to incorporate that the iontophoresis cycle only occurs once daily as taught by Hendrickson. The motivation would have been to limit the number of iontophoresis cycles to only that which is necessary for monitoring the patient’s alcohol levels. 
The examiner notes that, because (A) Wang discloses applying a current density that 0.3 mA/cm2 or less in ¶ [0114] and that the application of one set of an iontophoresis/detection cycle includes applying a current density of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine in ¶ [0169] and (B) Heikenfeld discloses that the minimum natural sweat rate is 0.14 nL/min/gland in ¶ [0007], the teachings indicate that Wang discloses a single application of 0.2 mA/cm2 or less over a period of 5 minutes to generate at least the minimum natural sweat rate of 0.14 nL/min/gland. 
The above combination teaches a single daily application of 0.2 mA/cm2 or less over the span of 5 minutes which is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 2 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).
		
	With regards to claim 3, the above combination teaches or suggests that the applying comprises applying a single dose of the sweat stimulant (see the above combination of Wang in view of Hendrickson; see ¶ [0169] of Wang and ¶ [0020] of Hendrickson).

	With regards to claim 10, the above combination teaches or suggests that the sweat stimulant comprises one of the following: carbachol, methacholine, bethanechol, pilocarpine, or muscarine (¶ [0114] of Wang discloses providing pilocarpine for sweat stimulation).

	With regards to claim 17, the above combination teaches or suggests that collecting the sweat sample includes collecting sweat from one of the following: a gland directly caused to sweat by the sweat stimulant, or a gland indirectly caused to sweat by the sweat stimulant (¶ [0114] of Wang discloses that the administered drug or compound induces perspiration in the location of the drug or compound administration, wherein the sweat is then collected for electrochemical sensing). 

	With regards to claim 19, the above combination teaches or suggests that the duration is greater than or equal to 24 hours (see ¶ [0007] of Heikenfeld which discloses that the minimum sweat rate is 0.14 nL/min/gland, which indicates that the glands of the body will naturally continuously produce sweat at the minimum sweat rate regardless of duration)

	With regards to claim 21, the above combination teaches or suggests that the duration is greater than or equal to 12 hours (see ¶ [0007] of Heikenfeld which discloses that the minimum sweat rate is 0.14 nL/min/gland, which indicates that the glands of the body will naturally continuously produce sweat at the minimum sweat rate regardless of duration).

With regards to claim 25, the above combination teaches or suggests that the applying comprises applying a charge density equal to or less than 1 mC/cm2/day. 
The above combination teaches a single daily application of 0.2 mA/cm2 or less over the span of 5 minutes is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 1 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).

With regards to claim 26, the above combination teaches or suggests that the applying comprises applying a charge that is less than 1 mC/day. Wang teaches that a current of 0.6 mA was provided for 5 minutes in ¶ [0169] and passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes in ¶ [0114], thereby indicating that less than 0.6 mA can be used. The above combination teaches a single daily application of 0.6 mA or less over the span of 5 minutes is equivalent to 360 mC/day or less in the situation where the current density is applied only once in a day (0.6mA * 300seconds= 360 mC). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 360 mC/day of Wang in view of Hendrickson encompasses the claimed range of less than 1 mC/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).

	With regards to claim 28, the above combination teaches or suggests that the duration is greater than or equal to 30 hours (see ¶ [0007] of Heikenfeld which discloses that the minimum sweat rate is 0.14 nL/min/gland, which indicates that the glands of the body will naturally continuously produce sweat at the minimum sweat rate regardless of duration).

	With regards to claim 29, the above combination teaches or suggests that the duration is greater than or equal to 24 hours (see ¶ [0007] of Heikenfeld which discloses that the minimum sweat rate is 0.14 nL/min/gland, which indicates that the glands of the body will naturally continuously produce sweat at the minimum sweat rate regardless of duration).

With regards to claim 30, Wang discloses applying a sweat stimulant to skin effective to generate sweat (¶ [0114] discloses passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes to create an electric field to administer sweat-inducing drug or chemical compound into the skin; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine), wherein the applying comprises applying a current density that is equal to or less than 0.3 mA/cm2 (¶ [0114] discloses passing the iontophoretic current; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine); collecting a sweat sample from the skin (¶ [0114] discloses electrochemical sensor electrodes for quantifying a chemical analyte present in the sweat; ¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids); and receiving a measurement of a characteristic of an analyte in the sweat sample (¶ [0114] discloses the electrochemical sensor electrodes quantifying a chemical analyte present in the sweat; ¶ [0161] discloses the determination of an alcohol level in the sweat using iontophoresis and amperometric detection processes). 
In the same field of endeavor of sweat analysis, Heikenfeld discloses that the minimum sweat rate is 0.14 nL/min/gland over the span of a day (¶ [0007]). The Examiner notes that the minimum sweat rate of Heikenfeld is not described to be caused by stimulation, so the disclosed sweat generation rate is understood to the minimum sweat generation rate that naturally occurs throughout the day. Therefore, it is understood that the sweat generation rate of a gland will be at least 0.14 nL/min/gland for a duration of six hours or more regardless of whether a sweat stimulant is applied.
	Wang is silent regarding whether there are one or more iontophoresis cycles that occur in a day. 
	In a related system for iontophoresis, Hendrickson discloses administering compositions via an iontophoretic patch once daily (¶ [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang to incorporate that the iontophoresis cycle only occurs once daily as taught by Hendrickson. The motivation would have been to limit the number of iontophoresis cycles to only that which is necessary for monitoring the patient’s alcohol levels. 
The examiner notes that, because (A) Wang discloses applying a current density that 0.3 mA/cm2 or less in ¶ [0114] and that the application of one set of an iontophoresis/detection cycle includes applying a current density of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine in ¶ [0169] and (B) Heikenfeld discloses that the minimum natural sweat rate is 0.14 nL/min/gland in ¶ [0007], the teachings indicate that Wang discloses a single application of 0.2 mA/cm2 or less over a period of 5 minutes to generate at least the minimum natural sweat rate of 0.14 nL/min/gland. 
The above combination teaches a single daily application of 0.2 mA/cm2 or less over the span of 5 minutes is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 10 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).

With regards to claim 31, the above combination teaches or suggests that the applying comprises applying a charge density equal to or less than 5 mC/cm2/day. 
The above combination teaches a single daily application of 0.2 mA/cm2 or less over the span of 5 minutes is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 5 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).

Claims 2, 8, 16, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendrickson and evidenced by Heikenfeld, as applied to claim 1 above, and further in view of Heikenfeld. 
	With regards to claim 2, the above combination teaches or suggests that the generation rate is at least 0.1 nL/min/gland (¶ [0007] of Heikenfeld discloses a minimum sweat generation rate). The above combination is silent with regards to whether the generation rate is greater than 0.2 nL/min/gland. 
	In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses that average sweat generation lies between about 0.1 and 5 nL/min/gland (¶ [0008]), and that a higher stimulation would result in a higher sweat rate, and therefore a faster refilling of any dead volume or microfluidic volumes between the skin and sensors, and therefore an effectively shorter sampling interval (¶ [0030]).
	Wang discloses a dead volume in the form of the voids around the electrode area (¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids)
The generated sweat would depend up the factors of desired refilling rate of any dead volume and/or desired sampling interval. As such, the generated sweat is a results-effective variable that would have been optimized through routine experimentation based on the desired refilling rate of the dead volume and/or sampling interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a generated sweat volume, using the generated sweat volume suggested by Heikenfeld as a starting point, so as to obtain the desired refilling rate of the dead volume and/or desired sampling interval. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sweat generation rate of Wang to incorporate that it is greater than 0.2 nL/min/gland. See MPEP 2144.05 (II) (A).

With regards to claim 8, the above combination teaches or suggests that the generation rate is at least 0.1 nL/min/gland (¶ [0008] of Heikenfeld discloses a minimum sweat generation rate). The above combination is silent with regards to whether the generated sweat per gland is greater than 5,600 nL/gland/dose. 
	In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses that average sweat generation lies between about 0.1 and 5 nL/min/gland (¶ [0008]), and that a higher stimulation would result in a higher sweat rate, and therefore a faster refilling of any dead volume or microfluidic volumes between the skin and sensors, and therefore an effectively shorter sampling interval (¶ [0030]).
	Wang discloses a dead volume in the form of the voids around the electrode area (¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids)
The generated sweat would depend up the factors of desired refilling rate of any dead volume and/or desired sampling interval. As such, the generated sweat is a results-effective variable that would have been optimized through routine experimentation based on the desired refilling rate of the dead volume and/or sampling interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a generated sweat volume, using the generated sweat volume suggested by Heikenfeld as a starting point, so as to obtain the desired refilling rate of the dead volume and/or desired sampling interval. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generated sweat volume of Wang to incorporate that it is greater than 5,600 nL/gland/dose. See MPEP 2144.05 (II) (A).

With regards to claim 16, the above combination teaches or suggests that the sweat stimulant comprises pilocarpine (¶ [0114] of Wang). The above combination is silent with regards to whether the sweat stimulant comprises a plurality of chemicals capable of stimulating sweat. 
In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses providing a plurality of chemicals capable of stimulating sweat (¶ [0050] discloses delivery of combinations of stimulants). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sweat stimulation using only pilocarpine of Wang with the sweat stimulation using a plurality of chemicals capable of stimulating sweat as taught by Heikenfeld. Because both pilocarpine alone and the combination of chemicals are capable of stimulating sweat, it would have been the simple substitution of one known equivalent element with another to obtain predictable results. 

	With regards to claim 24, the above combination teaches or suggests that the generation rate is at least 0.1 nL/min/gland (¶ [0007] of Heikenfeld discloses a minimum sweat generation rate). The above combination is silent with regards to whether the generation rate is greater than 5 nL/min/gland. 
	In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses that average sweat generation lies between about 0.1 and 5 nL/min/gland (¶ [0008]), and that a higher stimulation would result in a higher sweat rate, and therefore a faster refilling of any dead volume or microfluidic volumes between the skin and sensors, and therefore an effectively shorter sampling interval (¶ [0030]).
	Wang discloses a dead volume in the form of the voids around the electrode area (¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids)
The generated sweat would depend up the factors of desired refilling rate of any dead volume and/or desired sampling interval. As such, the generated sweat is a results-effective variable that would have been optimized through routine experimentation based on the desired refilling rate of the dead volume and/or sampling interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a generated sweat volume, using the generated sweat volume suggested by Heikenfeld as a starting point, so as to obtain the desired refilling rate of the dead volume and/or desired sampling interval. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sweat generation rate of Wang to incorporate that it is greater than 5 nL/min/gland. See MPEP 2144.05 (II) (A).

With regards to claim 27, the above combination teaches or suggests that the generation rate is at least 0.1 nL/min/gland (¶ [0007] of Heikenfeld discloses a minimum sweat generation rate). The above combination is silent with regards to whether the generated sweat per gland is greater than 350 nL/gland/dose. 
	In the same field of endeavor of iontophoretic sweat stimulation, Heikenfeld discloses that average sweat generation lies between about 0.1 and 5 nL/min/gland (¶ [0008]), and that a higher stimulation would result in a higher sweat rate, and therefore a faster refilling of any dead volume or microfluidic volumes between the skin and sensors, and therefore an effectively shorter sampling interval (¶ [0030]).
	Wang discloses a dead volume in the form of the voids around the electrode area (¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids)
The generated sweat would depend up the factors of desired refilling rate of any dead volume and/or desired sampling interval. As such, the generated sweat is a results-effective variable that would have been optimized through routine experimentation based on the desired refilling rate of the dead volume and/or sampling interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a generated sweat volume, using the generated sweat volume suggested by Heikenfeld as a starting point, so as to obtain the desired refilling rate of the dead volume and/or desired sampling interval. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generated sweat volume of Wang to incorporate that it is greater than 350 nL/gland/dose. See MPEP 2144.05 (II) (A).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendrickson and evidenced by Heikenfeld, as applied to claim 1 above, and further in view of “Effect of local acetylcholinesterase inhibition on sweat rate in humans” (Shibasaki) (previously cited).
With regards to claim 14, the above combination is silent regarding whether applying the sweat stimulant further includes applying a local inhibitor of metabolism of the sweat stimulant.
In a related sweat rate art, Shibasaki teaches dosing a local inhibitor of metabolism of the sweat stimulant along with a sweat stimulant (Page 758: Methods Section: Paragraph 3: neostigmine, an AChE inhibitor, was dosed along with ACh). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applying the sweat stimulant of Wang to incorporate dosing a local inhibitor of metabolism of the sweat stimulant. The motivation would have been to modulate the onset of sweating (Shibasaki: Page 760:  Discussion Section: Paragraph 1) so as provide a more complete diagnostic analysis of the patient.

With regards to claim 15, the above combination teaches or suggests that the local inhibitor is an acetylcholinesterase inhibitor (Shibasaki: Page 758: Methods Section: Paragraph 3: neostigmine is an AChE inhibitor).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendrickson and US 2004/0082901 A1 (Phipps) (previously cited) and evidenced by Heikenfeld.
With regards to claim 32, Wang discloses applying a sweat stimulant to skin effective to generate sweat (¶ [0114] discloses passing a mild current such as 0.3 mA/cm2 or less between iontophoretic electrodes to create an electric field to administer sweat-inducing drug or chemical compound into the skin; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine), wherein the applying comprises applying a current density that is equal to or less than 0.3 mA/cm2 (¶ [0114] discloses passing the iontophoretic current; ¶ [0169] discloses applying a current of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine); collecting a sweat sample from the skin (¶ [0114] discloses electrochemical sensor electrodes for quantifying a chemical analyte present in the sweat; ¶ [0320] discloses voids around electrode areas to facilitate flow of perspiration among electrodes for the on-body tests, thereby indicating that the sweat is collected within at least the voids); and receiving a measurement of a characteristic of an analyte in the sweat sample (¶ [0114] discloses the electrochemical sensor electrodes quantifying a chemical analyte present in the sweat; ¶ [0161] discloses the determination of an alcohol level in the sweat using iontophoresis and amperometric detection processes). 
In the same field of endeavor of sweat analysis, Heikenfeld discloses that the minimum sweat rate is 0.14 nL/min/gland over the span of a day (¶ [0007]). The Examiner notes that the minimum sweat rate of Heikenfeld is not described to be caused by stimulation, so the disclosed sweat generation rate is understood to the minimum sweat generation rate that naturally occurs throughout the day. Therefore, it is understood that the sweat generation rate of a gland will be at least 0.14 nL/min/gland for a duration of six hours or more regardless of whether a sweat stimulant is applied.
	Wang is silent regarding whether there are one or more iontophoresis cycles that occur in a day. 
	In a related system for iontophoresis, Hendrickson discloses administering compositions via an iontophoretic patch once daily (¶ [0020]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang to incorporate that the iontophoresis cycle only occurs once daily as taught by Hendrickson. The motivation would have been to limit the number of iontophoresis cycles to only that which is necessary for monitoring the patient’s alcohol levels. 
The examiner notes that, because (A) Wang discloses applying a current density that 0.3 mA/cm2 or less in ¶ [0114] and that the application of one set of an iontophoresis/detection cycle includes applying a current density of 0.2 mA/cm2 for a period of 5 min to deliver pilocarpine in ¶ [0169] and (B) Heikenfeld discloses that the minimum natural sweat rate is 0.14 nL/min/gland in ¶ [0007], the teachings indicate that Wang discloses a single application of 0.2 mA/cm2 or less over a period of 5 minutes to generate at least the minimum natural sweat rate of 0.14 nL/min/gland. 
The above combination teaches a single daily application of 0.2 mA/cm2 or less over the span of 5 minutes is equivalent to 60 mC/cm2/day or less in the situation where the current density is applied only once in a day (0.2mA/cm2 * 300seconds= 60 mC/cm2). A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. MPEP 2144.05 (I). In this case, the range of a current density of 0 to 60 mC/cm2/day of Wang in view of Hendrickson encompasses the claimed range of equal to or less than 1 mC/cm2/day, so a prima facie case of obviousness exists. Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 (III).
Although Wang discloses that the electrodes may include well-defined 150 µm-wide electrode features (¶ [0258]) and that a circular working electrode of a electrochemical sensor may have a 3 mm radius (¶ [0253]), the above combination is silent with regards to whether the single area of skin to which the iontophoretic current is provided is less than or equal to 0.5 cm2. 
	In a related system for delivering drugs through iontophoresis, Phipps discloses providing a body surface contact area for a drug-delivering reservoir with an area of less than 0.5 cm2 (Table 1 of ¶ [0112] discloses ABody with less than 0.5 cm2; see ¶¶ [0034]-[0043], [0065] with regards to ABody- being the area through which the current is provided to the body). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the area of skin to which the iontophoretic current is provided by the system of Wang to be less than 0.5 cm2 as taught by Phipps. The motivation would have been to provide the iontophoretic device with a small footprint, thereby making the system more user-friendly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792